Judgment in favor of plaintiffs unanimously reversed, on the law, and the complaint dismissed, with $50 costs to appellant. Absent from this record, although read most favorably to plaintiffs, is any evidence from which a jury could reasonably find negligent application of the wax, or that the floor became more slippery or otherwise dangerous, as a result of the wax being applied when the floor was dirty. “ The fact that a floor is slippery by reason of its smoothness or polish, in the absence of proof of negligent application of the wax or polish, does not give rise to a cause of action. (Nelson v. Salem Danish Lutheran Church, 270 App. Div. 1030, affd. 296 N. Y. 870) ” (Iorio v. Rockland Light & Power Co., 274 App. Div. 791; Elias v. Heller, 23 Misc 2d 201, affd. 16 A D 2d 760.) The cases cited by plaintiffs involved abnormalities of floor surface not present here. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.